Appellant was convicted in the District Court of Dewitt County of burglary with firearms, and his punishment fixed at fifty years in the penitentiary.
Appellant was indicted for burglary of a private residence by the discharge of a shot-gun into same with the alleged intent of killing a person then in said private residence. The punishment fixed by statute for burglary of a private residence is by confinement in the penitentiary for any term of years not less than five. The record is before us without a statement of facts or any bill of exceptions, and the indictment seems to correctly charge burglary of a private residence as aforesaid. The charge of the court presented the issues of law applicable to said offense. There appearing no error in the indictment, or in the charge of the court, and there being before us nothing else for our consideration, the judgment of the trial court will be in all things affirmed.
Affirmed. *Page 251